MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D), this                      May 21 2015, 10:33 am
Memorandum Decision shall not be regarded as
precedent or cited before any court except for the
purpose of establishing the defense of res judicata,
collateral estoppel, or the law of the case.



ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Harold E. Amstutz                                        Gregory F. Zoeller
Lafayette, Indiana                                       Attorney General of Indiana

                                                         Robert J. Henke
                                                         James D. Boyer
                                                         Deputies Attorney General
                                                         Indianapolis, Indiana




                                             IN THE
    COURT OF APPEALS OF INDIANA

In the Matter of the Termination                         May 21, 2015
of the Parent-Child Relationship                         Court of Appeals Case No.
of:                                                      79A02-1411-JT-810
J.G. (minor child)                                       Appeal from the Tippecanoe
and                                                      Superior Court; The Honorable
                                                         Faith Graham, Judge; The
A.G. (mother),                                           Honorable Crystal Sanders,
Appellant-Respondent,                                    Magistrate;
                                                         79D03-1402-JT-8
        v.

The Indiana Department of Child
Services,
Appellee-Petitioner.




May, Judge.
Court of Appeals of Indiana | Memorandum Decision 79A02-1411-JT-810 | May 21, 2015       Page 1 of 9
[1]   A.G. (Mother) appeals the involuntary termination of her parental rights to

      J.G. (Child). We affirm.


                                      Facts and Procedural History
[2]   Child was born to Mother and Je.G. (Father)1 on November 1, 2012. On

      March 23, 2013, the Department of Child Services (DCS) received a report

      Mother and Father engaged in multiple incidents of domestic violence, which

      sometimes involved weapons, and Mother, Father, and Child were being

      evicted for that reason. On April 5, the court denied DCS’s request for a

      program of informal adjustment and removed Child from Mother and Father’s

      home on April 11. On April 12, on DCS’s petition, the court adjudicated Child

      a Child in Need of Services (CHINS).


[3]   On May 21, the court ordered Mother to participate in services as part of the

      CHINS adjudication. These services included: participate in home based case

      management, a mental health assessment, and domestic violence assessment

      and follow the recommendations of each; obtain and maintain suitable and

      stable housing; obtain and maintain a legal source of income; and participate in

      visitation. Based on non-compliance with services, DCS filed a petition for

      involuntary termination of parental rights on February 18, 2014. The court




      1
          Father does not participate in this appeal.


      Court of Appeals of Indiana | Memorandum Decision 79A02-1411-JT-810 | May 21, 2015   Page 2 of 9
      held evidentiary hearings on April 15 and August 14, and it ordered involuntary

      termination of Mother and Father’s parental rights to Child on October 30.


                                     Discussion and Decision
[4]   We review termination of parental rights with great deference. In re K.S., D.S.,

      & B.G., 750 N.E.2d 832, 836 (Ind. Ct. App. 2001). We will not reweigh

      evidence or judge credibility of witnesses. In re D.D., 804 N.E.2d 258, 265 (Ind.

      Ct. App. 2004), trans. denied. Instead, we consider only the evidence and

      reasonable inferences most favorable to the judgment. Id. In deference to the

      juvenile court’s unique position to assess the evidence, we will set aside a

      judgment terminating a parent’s rights only if it is clearly erroneous. In re L.S.,

      717 N.E.2d 204, 208 (Ind. Ct. App. 1999), reh’g denied, trans. denied, cert. denied

      534 U.S. 1161 (2002).


[5]   When, as here, a judgment contains specific findings of fact and conclusions

      thereon, we apply a two-tiered standard of review. Bester v. Lake Cnty. Office of

      Family & Children, 839 N.E.2d 143, 147 (Ind. 2005). We determine first

      whether the evidence supports the findings and second whether the findings

      support the judgment. Id. “Findings are clearly erroneous only when the

      record contains no facts to support them either directly or by inference.” Quillen

      v. Quillen, 671 N.E.2d 98, 102 (Ind. 1996). If the evidence and inferences

      support the juvenile court’s decision, we must affirm. In re L.S., 717 N.E.2d at

      208.




      Court of Appeals of Indiana | Memorandum Decision 79A02-1411-JT-810 | May 21, 2015   Page 3 of 9
[6]   “The traditional right of parents to establish a home and raise their children is

      protected by the Fourteenth Amendment of the United States Constitution.” In

      re M.B., 666 N.E.2d 73, 76 (Ind. Ct. App. 1996), trans. denied. A trial court must

      subordinate the interests of the parents to those of the child, however, when

      evaluating the circumstances surrounding a termination. In re K.S., 750 N.E.2d

      at 837. The right to raise one’s own child should not be terminated solely

      because there is a better home available for the child, id., but parental rights

      may be terminated when a parent is unable or unwilling to meet his or her

      parental responsibilities. Id. at 836.


[7]   To terminate a parent-child relationship, the State must allege and prove:

              (A) that one (1) of the following is true:
                       (i) The child has been removed from the parent for at least six
                       (6) months under a dispositional decree.
                       (ii) A court has entered a finding under IC 31-34-21-5.6 that
                       reasonable efforts for family preservation or reunification are
                       not required, including a description of the court’s finding, the
                       date of the finding, and the manner in which the finding was
                       made.
                       (iii) The child has been removed from the parent and has been
                       under the supervision of a county office of family and children
                       or probation department for at least fifteen (15) months of the
                       most recent twenty-two (22) months, beginning with the date
                       the child is removed from the home as a result of the child
                       being alleged to be a child in need of services or a delinquent
                       child;
              (B) that one (1) of the following is true:
                       (i) There is a reasonable probability that the conditions that
                       resulted in the child’s removal or the reasons for placement
                       outside the home of the parents will not be remedied.

      Court of Appeals of Indiana | Memorandum Decision 79A02-1411-JT-810 | May 21, 2015   Page 4 of 9
                       (ii) There is a reasonable probability that the continuation of the
                       parent-child relationship poses a threat to the well-being of the
                       child.
                       (iii) The child has, on two (2) separate occasions, been
                       adjudicated a child in need of services;
              (C) that termination is in the best interests of the child; and
              (D) that there is a satisfactory plan for the care and treatment of the
              child.
[8]   Ind. Code § 31-35-2-4(b)(2). The State must provide clear and convincing proof

      of these allegations. In re G.Y., 904 N.E.2d 1257, 1260-61 (Ind. 2009), reh’g

      denied. If the court finds the allegations in the petition are true, it must

      terminate the parent-child relationship. Ind. Code § 31-35-2-8.


[9]   DCS proved by clear and convincing evidence that there was a reasonable

      probability the conditions resulting in Child’s removal from the home would

      not be remedied.2 Termination of the parent-child relationship was in the best

      interests of the Child.3




      2
        DCS does not have to prove both a reasonable probability the conditions that resulted in Child’s removal
      will not be remedied and the continuation of the parent-child relationship between Mother and Child posed a
      threat to the well-being of Child. The statute is written in the disjunctive, and DCS must prove either by
      clear and convincing evidence. Ind. Code § 31-35-2-4. Because there was a reasonable probability conditions
      leading to Child’s removal would not be remedied, we need not address whether the continuation of the
      parent-child relationship posed a threat to Child’s well-being.
      3
        Mother disagrees with some of the Findings of Fact and Conclusions of Law, but she does not make
      specific arguments as to the accuracy of those findings and conclusions. Indiana Appellate Rule 46(A)(8)(a)
      mandates that the contentions of the appellant on the issues presented “must be supported by citations to
      authorities, statutes, and the Appendix or other parts of the Record on appeal relied on.” Failure to make a
      cogent argument waives the issue for our review. Crider v. Crider, 15 N.E.3d 1042, 1072 (Ind. Ct. App 2014),
      trans. denied.

      Court of Appeals of Indiana | Memorandum Decision 79A02-1411-JT-810 | May 21, 2015                Page 5 of 9
                   Reasonable Probability Conditions Would Not Be Remedied

[10]   The trial court must judge a parent’s fitness to care for his child at the time of

       the termination hearing. In re A.B., 924 N.E.2d 666, 670 (Ind. Ct. App. 2010).

       Evidence of a parent’s pattern of unwillingness or lack of commitment to

       address parenting issues and to cooperate with services “demonstrates the

       requisite reasonable probability” that the conditions will not change. Lang v.

       Starke County OFC, 861 N.E.2d 366, 372 (Ind. Ct. App. 2007). Failure to visit

       one’s child “demonstrates a lack of commitment to complete the actions

       necessary to preserve the parent-child relationship.” Id. at 372.


[11]   Child was removed from Mother’s care due to domestic violence issues

       between Mother and Father. The trial court found:

               15.     Mother married Father in 2012 but the two have separated on
               multiple occasions. Mother and Father have a volatile relationship
               with ongoing conflicts . . . [t]he domestic violence leading to this case
               is not the first incident of domestic violence. On October 16, 2012,
               two weeks prior to [Child’s] birth, Mother threatened Father with a
               knife. Father left the home and returned with a gun. The parents keep
               guns in the home and each has threatened the other with weapons on
               different occasions. Mother and Father often exhibit impulsive
               behaviors resulting in physical altercations. Mother and Father’s
               relationship continues to be chaotic with much uncertainty about their
               future.




       Court of Appeals of Indiana | Memorandum Decision 79A02-1411-JT-810 | May 21, 2015   Page 6 of 9
       (App. at 20.)4 Shortly before the permanency hearing on February 11, 2014,

       Mother suffered a depressive episode and was hospitalized because she

       overdosed on her anxiety medication. When Father retrieved her from the

       hospital, the two fought and Mother hit Father in the face. Father called the

       police and Mother was placed on a 72-hour psychiatric hold.


[12]   In addition, Mother has admitted to using illegal substances, though her drugs

       screens during the pendency of the CHINS case were negative. Mother also

       suffers from mental illness, which she did not address as ordered by the court.

       Finally, Mother does not have a stable housing or employment history. The

       court stated: “At the time of the termination hearing, the circumstances of the

       parents had not improved. The parents were in no better position to care for

       the child.” (Id. at 19.) Mother’s arguments to the contrary are invitations for us

       to reweigh the evidence, which we cannot do. See In re D.D., 804 N.E.2d at

       265.


                                               Child’s Best Interests

[13]   In determining what is in the child’s best interests, the juvenile court is required

       to look beyond the factors identified by DCS and consider the totality of the

       evidence. In re A.K., 924 N.E.2d 212, 223 (Ind. Ct. App. 2010), trans. dismissed.

       A parent’s historical inability to provide a suitable environment along with the




       4
         Mother did not number the pages of her appendix as required by Indiana Appellate Rule 50(c). In addition,
       the page numbers listed in the table of contents of her appendix are not correct. This oversight hindered our
       review of Mother’s appeal.

       Court of Appeals of Indiana | Memorandum Decision 79A02-1411-JT-810 | May 21, 2015                Page 7 of 9
       parent’s current inability to do so supports finding termination of parental rights

       is in the best interests of the child. In re A.L.H., 774 N.E.2d 896, 990 (Ind. Ct.

       App. 2002). The recommendations of a DCS case manager and court-

       appointed advocate to terminate parental rights, in addition to evidence that

       conditions resulting in removal will not be remedied, are sufficient to show by

       clear and convincing evidence that termination is in the child’s best interests. In

       re J.S., 906 N.E.2d 226, 236 (Ind. Ct. App. 2009).


[14]   Regarding Child’s best interests, the trial court found:

               23.     Although the parents love [Child,] neither has the ability to
               meet [Child’s] needs. It is not safe for [Child] to be in the care of
               Mother or Father. Mother’s history of instability, domestic violence,
               and mental health issues continue. . . . All imaginable services have
               been offered and nothing is singularly different in today’s
               circumstances since the time of removal. To continue the parent-child
               relationships would be detrimental to [Child.] [Child] needs
               permanency now.
       (App. at 21.) As noted above, Mother struggles with mental illness and does

       not have a stable housing or employment situation. Mother and Father have a

       volatile relationship, and Mother has a history of such relationships. Finally,

       Mother did not consistently visit Child, and those visits never progressed

       beyond supervised visits. Mother’s arguments against the court’s findings and

       conclusion are invitations for us to reweigh the evidence, which we cannot do.

       See In re D.D., 804 N.E.2d 258 at 265.




       Court of Appeals of Indiana | Memorandum Decision 79A02-1411-JT-810 | May 21, 2015   Page 8 of 9
                                                 Conclusion
[15]   The trial court did not err when it concluded there was a reasonable probability

       the conditions under which Child was removed would not be remedied and

       termination was in the best interests of Child. Accordingly, we affirm.


[16]   Affirmed.


       Robb, J., and Mathias, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 79A02-1411-JT-810 | May 21, 2015   Page 9 of 9